DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims 
Claims 1-3, & 5-16 of U.S. Application No. 16/019938 filed on 04/30/2021 have been examined. 	
Office Action is in response to the Applicant's amendments and remarks filed04/30/2021. Claims 1, 8, & 12 are presently amended and Claim 4 is cancelled. Claims 1-3, & 5-16 are presently pending and are presented for examination.
Response to Argument
In regards to the previous rejection under 35 U.S.C. § 103: Applicant’s arguments with respect to the independent claim(s) 1, 8, & 12 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. A new grounds of rejection is made in view of US 2015/0267455A1 (“Washeleski”).

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 7, 12-13, & 16 are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0025751A1 (“Sugiura”), in view of US 2015/0267455A1 (“Washeleski”) further in view of US 9587417B2 (“Van Gastel”).
As per claim 1 Sugiura discloses
A vehicle door opening/closing apparatus comprising: 
a sensor including a plurality of electrodes provided near a vehicle door, which is opened and closed by driving of an actuator, the sensor configured to (see at least Sugiura, para. [0047]: The control device 107 is a computer including an arithmetic calculation unit and a storage region, and contains an authentication unit 107 a; a conversion unit 107 b; a control unit 107 c; and an image memory 107 d. The control device 107 processes signals from the first to fifth electrostatic sensors 101 to 105, the sixth sensor 106, and an ID key 202. The control device 107 outputs control signals to a back door (BD) drive device 108 a, a sliding door (SD) drive device 109 a, and a beam and sound generation device 110 based on the processed results. The BD drive device 108a and the sliding door drive device 109a are equivalent to door drive devices. The BD drive device 108 a performs an opening drive or a closing drive on a back door 108 of the vehicle 1 based on the drive signal from the control device 107, and the SD drive device 109 a performs an opening drive or a closing drive on a sliding door 109 of the vehicle 1 based on the drive signal from the control device 107.): 
detect, based upon a detection pattern of capacitance of the plurality of electrodes, whether an object is within a movement path of the vehicle door (see at least Sugiura, para. [0050]: The second electrostatic sensor 102 is positioned above the first electrostatic sensor 101, and is installed in the rear bumper 111 similar to the first electrostatic sensor 101. The sensing region 102 a of the second electrostatic sensor 102 is oriented to the outside of the vehicle 1, and is positioned at a height at which the second electrostatic sensor 102 can detect the body of the user except for the foot portion. Here, “the body of the user” includes an object, for example, luggage of the user, by which the safety of the user can be affected when the vehicle door collides with the object. The second electrostatic sensor 102 is mainly used so as to confirm that the user 201 does not stand in an opening and closing trajectory 108 b (a trajectory which is drawn by an end of the back door 108 when the back door 108 is opened and closed) of the back door 108. That is, the fact that the user 201 is not detected by the second electrostatic sensor 102 indicates that the user 201 does not stand in the opening and closing trajectory 108 b of the back door 108, and thus the safety of the user 201 is ensured.),
(see at least Sugiura, para. [0050]: The second electrostatic sensor 102 is positioned above the first electrostatic sensor 101, and is installed in the rear bumper 111 similar to the first electrostatic sensor 101. The sensing region 102 a of the second electrostatic sensor 102 is oriented to the outside of the vehicle 1, and is positioned at a height at which the second electrostatic sensor 102 can detect the body of the user except for the foot portion. Here, “the body of the user” includes an object, for example, luggage of the user, by which the safety of the user can be affected when the vehicle door collides with the object. The second electrostatic sensor 102 is mainly used so as to confirm that the user 201 does not stand in an opening and closing trajectory 108 b (a trajectory which is drawn by an end of the back door 108 when the back door 108 is opened and closed) of the back door 108. That is, the fact that the user 201 is not detected by the second electrostatic sensor 102 indicates that the user 201 does not stand in the opening and closing trajectory 108 b of the back door 108, and thus the safety of the user 201 is ensured.), 
determine that opening/closing of the vehicle door is prohibited in a case that the object is detected within the movement path of the vehicle door (see at least Sugiura, para. [0062]: Step S408: when the user 201 is detected by the second electrostatic sensor 102, the control unit 107 c outputs a drive stop signal to the BD drive apparatus 108 a. The BD drive apparatus 108 a stops the opening drive of the back door 108 based on the drive stop signal, and the operation of the vehicle door opening and closing apparatus 100 ends.), and 
detect, based upon the detection pattern of capacitance of the plurality of electrodes, an opening/closing operation of requesting opening/closing of the vehicle door by a user (see at least Sugiura, para. [0054]: When the user 201 puts the foot portion 201a in the sensing region 101a of the first electrostatic sensor 101, the first electrostatic sensor 101 detects the foot portion 201a, and outputs a detection signal to the conversion unit 107b. At this time, a detecting operation of the first electrostatic sensor 101 may start (be triggered), when the user 201 puts the foot portion 201a in the sensing region 101a for a few seconds, or the user 201 puts the foot portion 201a in and out of the sensing region 101a in multiple times. In this manner, it becomes apparently determined that the user 201 has an intention of opening or closing the door. The control unit 107c processes the detection signal converted by the conversion unit 107b, and outputs a drive signal for an opening drive or a closing drive to the BD drive apparatus 108a. The BD drive apparatus 108a performs an opening drive or a closing drive on the back door 108 based on the drive signal.); 
a controller configured to: 
drive the actuator when the sensor determines that the opening/closing operation of requesting opening/closing of the vehicle door by the user has been detected (see at least Sugiura, para. [0054]: When the user 201 puts the foot portion 201a in the sensing region 101a of the first electrostatic sensor 101, the first electrostatic sensor 101 detects the foot portion 201a, and outputs a detection signal to the conversion unit 107b. At this time, a detecting operation of the first electrostatic sensor 101 may start (be triggered), when the user 201 puts the foot portion 201a in the sensing region 101a for a few seconds, or the user 201 puts the foot portion 201a in and out of the sensing region 101 a in multiple times. In this manner, it becomes apparently determined that the user 201 has an intention of opening or closing the door. The control unit 107c processes the detection signal converted by the conversion unit 107b, and outputs a drive signal for an opening drive or a closing drive to the BD drive apparatus 108a. The BD drive apparatus 108a performs an opening drive or a closing drive on the back door 108 based on the drive signal.).
However Sugiura does not explicitly disclose
the detection pattern including a capacitance peak having a predetermined maximum value and predetermined rates of increase and decrease to and from the peak,
drive the actuator when a request for opening/closing of the door is received from a device other than the sensor and the sensor determines that opening/closing of the door is permitted, and 
not drive the actuator when the request for opening/closing of the door is received from the device other than the sensor and the sensor determines that opening/closing of the door is prohibited.
Washeleski teaches
the detection pattern including a capacitance peak having a predetermined maximum value and predetermined rates of increase and decrease to and from the peak (see at least Washeleski, Figs. 27-32, para. [0140]: Typically, the input sensing and sensor capacitance values are controlled (i.e., matched). para. [0144-0146]: The profile uses signal amplitude, time, and speed to discern gesture or movement. The measured profile is compared to a predefined profile to determine a type of detected movement. FIGS. 27, 28, and 29 illustrate example profiles indicative of when a desired action (such as door opening) is requested by a user. When the rate and amplitude are within an acceptable range of those of at least one predefined profile, the user request is acknowledged. The duration of the peak of sensor signal 240A can be set for a maximum time. When sensor signal 240A falls back to its original starting point the downward slope time is created. The acceptable amplitudes and duration can be predefined or set by a user. The controller will also change the values of the upward slope, downward slope, and thresholds 240B, 240C, and 240D in response to slight changes to a user's gesture profile. A slight change is defined as a slope or threshold value that is not beyond a percent of error from the saved gesture profile. & para. [0148]: As a person gestures near a sensor 24, approaches or retracts from a sensor(s) 24, the movement creates a profile amplitude, slope and rate which the controller interprets to allow operation or prevent inadvertent activation. Such inadvertent activation is prevented when a person is simply passing by sensor 24, for example. The sensor signals 240A shown in FIGS. 30, 31, and 32 are examples in which inadvertent activation is prevented as these sensor signals are outside of a predetermined authorized profile. FIG. 30 illustrates a large spike in sensor signal 240A with an upward and downward slope much larger than the predetermined authorized profile. The profile of FIG. 30 may be caused by rain or an individual bumping into the vehicle near the sensor. FIG. 31 illustrates a sensor signal 240A without a distinct upward slope or downward slope, which is caused by noise. ),
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sugiura to incorporate the teaching of the detection pattern including a capacitance peak having a predetermined maximum value and predetermined rates of increase and decrease to and from the peak of Washeleski in order to prevent inadvertent action from opening vehicle doors through the sensor detection (see at least Washeleski, para. [0148]).
Van Gastel teaches
drive the actuator when a request for opening/closing of the door is received from a device other than the sensor and the sensor determines that opening/closing of the door is permitted (see at least Van Gastel, col. 5 lines 33-55: To operate the device according to the invention, it can further be provided that an ID transmitter be operatively connected to the control unit, preferably by means of a wireless communication link. Such ID transmitters are also known as conditional access systems for vehicle users and are frequently called "Keyless Go systems." When the vehicle user has such an ID transmitter, it is recognized by a transceiver within the vehicle thereby authenticating the user of the vehicle so that he can for example open the vehicle or turn it on. Such an ID transmitter can furthermore be configured to communicate with the control unit component of the inventive device. In accordance with the invention, the control unit can be further improved such that the moving part is not actuated until the control unit detects the presence of an ID transmitter. For example, if the person with the ID transmitter is not in the area of the vehicle, while the capacitance sensors can detect the motion pattern of a person within the vehicle's detection area, the control unit will not trigger the opening or closing of the trunk lid. Not until the ID transmitter is present and thus an authentication conducted is the moving part actuated by the motion pattern concurrently detected by the capacitance sensors. & col. 8 lines 53-60: An ID transmitter 21 is further indicated which communicates with the control unit 20 by wireless connection. The ID transmitter 21 provides conditional access authorization to authenticate a person and is read by the control unit 20. Actuation of the trunk lid 10 will not be triggered until the presence of such an ID transmitter 21 and the positive signal from both capacitance sensors 11 and 12.), and 
not drive the actuator when the request for opening/closing of the door is received from the device other than the sensor and the sensor determines that opening/closing of the door is prohibited (see at least Van Gastel, col. 5 lines 33-55: To operate the device according to the invention, it can further be provided that an ID transmitter be operatively connected to the control unit, preferably by means of a wireless communication link. Such ID transmitters are also known as conditional access systems for vehicle users and are frequently called "Keyless Go systems." When the vehicle user has such an ID transmitter, it is recognized by a transceiver within the vehicle thereby authenticating the user of the vehicle so that he can for example open the vehicle or turn it on. Such an ID transmitter can furthermore be configured to communicate with the control unit component of the inventive device. In accordance with the invention, the control unit can be further improved such that the moving part is not actuated until the control unit detects the presence of an ID transmitter. For example, if the person with the ID transmitter is not in the area of the vehicle, while the capacitance sensors can detect the motion pattern of a person within the vehicle's detection area, the control unit will not trigger the opening or closing of the trunk lid. Not until the ID transmitter is present and thus an authentication conducted is the moving part actuated by the motion pattern concurrently detected by the capacitance sensors. & col. 8 lines 53-60: An ID transmitter 21 is further indicated which communicates with the control unit 20 by wireless connection. The ID transmitter 21 provides conditional access authorization to authenticate a person and is read by the control unit 20. Actuation of the trunk lid 10 will not be triggered until the presence of such an ID transmitter 21 and the positive signal from both capacitance sensors 11 and 12.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sugiura to incorporate the teaching of determine, based upon the detection pattern of capacitance of the plurality of electrodes, that opening/closing of the vehicle door is prohibited, and drive the actuator when a request for opening/closing of the door is received from a device other than the sensor and the sensor determines that opening/closing of the door is permitted, and not drive the actuator when the request for opening/closing of the door is received from the device other than the sensor and the 

As per claim 2 Sugiura does not explicitly disclose
wherein, when the controller receives the request for opening/closing of the vehicle door from the device other than the sensor in a state where the sensor determines that that opening/closing of the vehicle door is prohibited, the controller is configured to drive the actuator in response to the request once the sensor determines that opening/closing of the vehicle door is permitted.
Van Gastel teaches
wherein, when the controller receives the request for opening/closing of the vehicle door from the device other than the sensor in a state where the sensor determines that that opening/closing of the vehicle door is prohibited, the controller is configured to drive the actuator in response to the request once the sensor determines that opening/closing of the vehicle door is permitted (see at least Van Gastel, col. 5 lines 33-55: To operate the device according to the invention, it can further be provided that an ID transmitter be operatively connected to the control unit, preferably by means of a wireless communication link. Such ID transmitters are also known as conditional access systems for vehicle users and are frequently called "Keyless Go systems." When the vehicle user has such an ID transmitter, it is recognized by a transceiver within the vehicle thereby authenticating the user of the vehicle so that he can for example open the vehicle or turn it on. Such an ID transmitter can furthermore be configured to communicate with the control unit component of the inventive device. In accordance with the invention, the control unit can be further improved such that the moving part is not actuated until the control unit detects the presence of an ID transmitter. For example, if the person with the ID transmitter is not in the area of the vehicle, while the capacitance sensors can detect the motion pattern of a person within the vehicle's detection area, the control unit will not trigger the opening or closing of the trunk lid. Not until the ID transmitter is present and thus an authentication conducted is the moving part actuated by the motion pattern concurrently detected by the capacitance sensors. & col. 8 lines 53-60: An ID transmitter 21 is further indicated which communicates with the control unit 20 by wireless connection. The ID transmitter 21 provides conditional access authorization to authenticate a person and is read by the control unit 20. Actuation of the trunk lid 10 will not be triggered until the presence of such an ID transmitter 21 and the positive signal from both capacitance sensors 11 and 12.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sugiura to incorporate the teaching of when the controller receives the request for opening/closing of the vehicle door from the device other than the sensor in a state where the sensor determines that that opening/closing of the vehicle door is prohibited, the controller is configured to drive the actuator in response to the request once the sensor determines that opening/closing of the vehicle door is permitted of Van Gastel in order to prevent that the approach alone of a person to be enough to open a vehicle based on capacitance sensors (see at least Van Gastel, col. 6 lines 15-17).

As per claim 7 Sugiura does not explicitly disclose
wherein the request for opening/closing of the vehicle door is received from a door opening/closing switch provided on an electronic key.
Van Gastel teaches
wherein the request for opening/closing of the vehicle door is received from a door opening/closing switch provided on an electronic key (see at least Van Gastel, col. 8 lines 53-60: An ID transmitter 21 is further indicated which communicates with the control unit 20 by wireless connection. The ID transmitter 21 provides conditional access authorization to authenticate a person and is read by the control unit 20. Actuation of the trunk lid 10 will not be triggered until the presence of such an ID transmitter 21 and the positive signal from both capacitance sensors 11 and 12.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sugiura to incorporate the teaching of the request for opening/closing of the vehicle door is received from a door opening/closing switch provided on an electronic key of Van Gastel in order to prevent that the approach alone of a person to be enough to open a vehicle based on capacitance sensors (see at least Van Gastel, col. 6 lines 15-17).

As per claim 12 Sugiura discloses
A vehicle door opening/closing apparatus comprising: 
a sensor including a plurality of electrodes provided near a vehicle door, which is opened and closed by driving of an actuator, the sensor configured to (see at least Sugiura, para. [0047]: The control device 107 is a computer including an arithmetic calculation unit and a storage region, and contains an authentication unit 107 a; a conversion unit 107 b; a control unit 107 c; and an image memory 107 d. The control device 107 processes signals from the first to fifth electrostatic sensors 101 to 105, the sixth sensor 106, and an ID key 202. The control device 107 outputs control signals to a back door (BD) drive device 108 a, a sliding door (SD) drive device 109 a, and a beam and sound generation device 110 based on the processed results. The BD drive device 108a and the sliding door drive device 109a are equivalent to door drive devices. The BD drive device 108 a performs an opening drive or a closing drive on a back door 108 of the vehicle 1 based on the drive signal from the control device 107, and the SD drive device 109 a performs an opening drive or a closing drive on a sliding door 109 of the vehicle 1 based on the drive signal from the control device 107.): 
detect, based upon a detection pattern of capacitance of the plurality of electrodes, whether an object is within a movement path of the vehicle door (see at least Sugiura, para. [0050]: The second electrostatic sensor 102 is positioned above the first electrostatic sensor 101, and is installed in the rear bumper 111 similar to the first electrostatic sensor 101. The sensing region 102 a of the second electrostatic sensor 102 is oriented to the outside of the vehicle 1, and is positioned at a height at which the second electrostatic sensor 102 can detect the body of the user except for the foot portion. Here, “the body of the user” includes an object, for example, luggage of the user, by which the safety of the user can be affected when the vehicle door collides with the object. The second electrostatic sensor 102 is mainly used so as to confirm that the user 201 does not stand in an opening and closing trajectory 108 b (a trajectory which is drawn by an end of the back door 108 when the back door 108 is opened and closed) of the back door 108. That is, the fact that the user 201 is not detected by the second electrostatic sensor 102 indicates that the user 201 does not stand in the opening and closing trajectory 108 b of the back door 108, and thus the safety of the user 201 is ensured.),
determine, that opening/closing of the vehicle door is permitted in a case that the object is not detected within the movement path of the vehicle door, (see at least Sugiura, para. [0050]: The second electrostatic sensor 102 is positioned above the first electrostatic sensor 101, and is installed in the rear bumper 111 similar to the first electrostatic sensor 101. The sensing region 102 a of the second electrostatic sensor 102 is oriented to the outside of the vehicle 1, and is positioned at a height at which the second electrostatic sensor 102 can detect the body of the user except for the foot portion. Here, “the body of the user” includes an object, for example, luggage of the user, by which the safety of the user can be affected when the vehicle door collides with the object. The second electrostatic sensor 102 is mainly used so as to confirm that the user 201 does not stand in an opening and closing trajectory 108 b (a trajectory which is drawn by an end of the back door 108 when the back door 108 is opened and closed) of the back door 108. That is, the fact that the user 201 is not detected by the second electrostatic sensor 102 indicates that the user 201 does not stand in the opening and closing trajectory 108 b of the back door 108, and thus the safety of the user 201 is ensured.), 
determine that opening/closing of the vehicle door is prohibited in a case that the object is detected within the movement path of the vehicle door (see at least Sugiura, para. [0062]: Step S408: when the user 201 is detected by the second electrostatic sensor 102, the control unit 107 c outputs a drive stop signal to the BD drive apparatus 108 a. The BD drive apparatus 108 a stops the opening drive of the back door 108 based on the drive stop signal, and the operation of the vehicle door opening and closing apparatus 100 ends.), and 
detect, based upon the detection pattern of capacitance of the plurality of electrodes, an opening/closing operation of requesting opening/closing of the vehicle door by a user (see at least Sugiura, para. [0054]: When the user 201 puts the foot portion 201 a in the sensing region 101a of the first electrostatic sensor 101, the first electrostatic sensor 101 detects the foot portion 201 a, and outputs a detection signal to the conversion unit 107 b. At this time, a detecting operation of the first electrostatic sensor 101 may start (be triggered), when the user 201 puts the foot portion 201a in the sensing region 101a for a few seconds, or the user 201 puts the foot portion 201a in and out of the sensing region 101a in multiple times. In this manner, it becomes apparently determined that the user 201 has an intention of opening or closing the door. The control unit 107c processes the detection signal converted by the conversion unit 107b, and outputs a drive signal for an opening drive or a closing drive to the BD drive apparatus 108a. The BD drive apparatus 108a performs an opening drive or a closing drive on the back door 108 based on the drive signal.); 
a controller configured to: 
drive the actuator when the sensor determines that the opening/closing operation of requesting opening/closing of the vehicle door by the user has been detected (see at least Sugiura, para. [0054]: When the user 201 puts the foot portion 201a in the sensing region 101a of the first electrostatic sensor 101, the first electrostatic sensor 101 detects the foot portion 201a, and outputs a detection signal to the conversion unit 107b. At this time, a detecting operation of the first electrostatic sensor 101 may start (be triggered), when the user 201 puts the foot portion 201a in the sensing region 101a for a few seconds, or the user 201 puts the foot portion 201a in and out of the sensing region 101a in multiple times. In this manner, it becomes apparently determined that the user 201 has an intention of opening or closing the door. The control unit 107c processes the detection signal converted by the conversion unit 107b, and outputs a drive signal for an opening drive or a closing drive to the BD drive apparatus 108a. The BD drive apparatus 108a performs an opening drive or a closing drive on the back door 108 based on the drive signal.).
However Sugiura does not explicitly disclose

drive the actuator when a request for opening/closing of the door is received from a device other than the sensor and the sensor determines that opening/closing of the door is permitted, and 
not drive the actuator when the request for opening/closing of the door is received from the device other than the sensor and the sensor determines that opening/closing of the door is prohibited.
Washeleski teaches
the detection pattern including a capacitance peak having a predetermined maximum value and predetermined rates of increase and decrease to and from the peak (see at least Washeleski, Figs. 27-32, para. [0140]: Typically, the input sensing and sensor capacitance values are controlled (i.e., matched). para. [0144-0146]: The profile uses signal amplitude, time, and speed to discern gesture or movement. The measured profile is compared to a predefined profile to determine a type of detected movement. FIGS. 27, 28, and 29 illustrate example profiles indicative of when a desired action (such as door opening) is requested by a user. When the rate and amplitude are within an acceptable range of those of at least one predefined profile, the user request is acknowledged. The duration of the peak of sensor signal 240A can be set for a maximum time. When sensor signal 240A falls back to its original starting point the downward slope time is created. The acceptable amplitudes and duration can be predefined or set by a user. The controller will also change the values of the upward slope, downward slope, and thresholds 240B, 240C, and 240D in response to slight changes to a user's gesture profile. A slight change is defined as a slope or threshold value that is not beyond a percent of error from the saved gesture profile. & para. [0148]: As a person gestures near a sensor 24, approaches or retracts from a sensor(s) 24, the movement creates a profile amplitude, slope and rate which the controller interprets to allow operation or prevent inadvertent activation. Such inadvertent activation is prevented when a person is simply passing by sensor 24, for example. The sensor signals 240A shown in FIGS. 30, 31, and 32 are examples in which inadvertent activation is prevented as these sensor signals are outside of a predetermined authorized profile. FIG. 30 illustrates a large spike in sensor signal 240A with an upward and downward slope much larger than the predetermined authorized profile. The profile of FIG. 30 may be caused by rain or an individual bumping into the vehicle near the sensor. FIG. 31 illustrates a sensor signal 240A without a distinct upward slope or downward slope, which is caused by noise. ),
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sugiura to incorporate the teaching of the detection pattern including a capacitance peak having a predetermined maximum value and predetermined rates of increase and decrease to and from the peak of Washeleski in order to prevent inadvertent action from opening vehicle doors through the sensor detection (see at least Washeleski, para. [0148]).
Van Gastel teaches
drive the actuator when a request for opening/closing of the door is received from a device other than the sensor and the sensor determines that opening/closing of the door is permitted (see at least Van Gastel, col. 5 lines 33-55: To operate the device according to the invention, it can further be provided that an ID transmitter be operatively connected to the control unit, preferably by means of a wireless communication link. Such ID transmitters are also known as conditional access systems for vehicle users and are frequently called "Keyless Go systems." When the vehicle user has such an ID transmitter, it is recognized by a transceiver within the vehicle thereby authenticating the user of the vehicle so that he can for example open the vehicle or turn it on. Such an ID transmitter can furthermore be configured to communicate with the control unit component of the inventive device. In accordance with the invention, the control unit can be further improved such that the moving part is not actuated until the control unit detects the presence of an ID transmitter. For example, if the person with the ID transmitter is not in the area of the vehicle, while the capacitance sensors can detect the motion pattern of a person within the vehicle's detection area, the control unit will not trigger the opening or closing of the trunk lid. Not until the ID transmitter is present and thus an authentication conducted is the moving part actuated by the motion pattern concurrently detected by the capacitance sensors. & col. 8 lines 53-60: An ID transmitter 21 is further indicated which communicates with the control unit 20 by wireless connection. The ID transmitter 21 provides conditional access authorization to authenticate a person and is read by the control unit 20. Actuation of the trunk lid 10 will not be triggered until the presence of such an ID transmitter 21 and the positive signal from both capacitance sensors 11 and 12.), and 
not drive the actuator when the request for opening/closing of the door is received from the device other than the sensor and the sensor determines that opening/closing of the door is prohibited (see at least Van Gastel, col. 5 lines 33-55: To operate the device according to the invention, it can further be provided that an ID transmitter be operatively connected to the control unit, preferably by means of a wireless communication link. Such ID transmitters are also known as conditional access systems for vehicle users and are frequently called "Keyless Go systems." When the vehicle user has such an ID transmitter, it is recognized by a transceiver within the vehicle thereby authenticating the user of the vehicle so that he can for example open the vehicle or turn it on. Such an ID transmitter can furthermore be configured to communicate with the control unit component of the inventive device. In accordance with the invention, the control unit can be further improved such that the moving part is not actuated until the control unit detects the presence of an ID transmitter. For example, if the person with the ID transmitter is not in the area of the vehicle, while the capacitance sensors can detect the motion pattern of a person within the vehicle's detection area, the control unit will not trigger the opening or closing of the trunk lid. Not until the ID transmitter is present and thus an authentication conducted is the moving part actuated by the motion pattern concurrently detected by the capacitance sensors. & col. 8 lines 53-60: An ID transmitter 21 is further indicated which communicates with the control unit 20 by wireless connection. The ID transmitter 21 provides conditional access authorization to authenticate a person and is read by the control unit 20. Actuation of the trunk lid 10 will not be triggered until the presence of such an ID transmitter 21 and the positive signal from both capacitance sensors 11 and 12.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sugiura to incorporate the teaching of determine, based upon the detection pattern of capacitance of the plurality of electrodes, that opening/closing of the vehicle door is prohibited, and drive the actuator when a request for opening/closing of the door is received from a device other than the sensor and the sensor determines that opening/closing of the door is permitted, and not drive the actuator when the request for opening/closing of the door is received from the device other than the sensor and the sensor determines that opening/closing of the door is prohibited of Van Gastel in order to prevent that the approach alone of a person to be enough to open a vehicle based on capacitance sensors (see at least Van Gastel, col. 6 lines 15-17).

As per claim 13 Sugiura does not explicitly disclose
wherein, when the controller receives the request for opening/closing of the vehicle door from the device other than the sensor in a state where the sensor determines that that opening/closing of the vehicle door is prohibited, the controller is configured to drive the actuator in response to the request once the sensor determines that opening/closing of the vehicle door is permitted.
Van Gastel teaches
wherein, when the controller receives the request for opening/closing of the vehicle door from the device other than the sensor in a state where the sensor determines that that opening/closing of the vehicle door is prohibited, the controller is configured to drive the actuator in response to the request once the sensor determines that opening/closing of the vehicle door is permitted (see at least Van Gastel, col. 5 lines 33-55: To operate the device according to the invention, it can further be provided that an ID transmitter be operatively connected to the control unit, preferably by means of a wireless communication link. Such ID transmitters are also known as conditional access systems for vehicle users and are frequently called "Keyless Go systems." When the vehicle user has such an ID transmitter, it is recognized by a transceiver within the vehicle thereby authenticating the user of the vehicle so that he can for example open the vehicle or turn it on. Such an ID transmitter can furthermore be configured to communicate with the control unit component of the inventive device. In accordance with the invention, the control unit can be further improved such that the moving part is not actuated until the control unit detects the presence of an ID transmitter. For example, if the person with the ID transmitter is not in the area of the vehicle, while the capacitance sensors can detect the motion pattern of a person within the vehicle's detection area, the control unit will not trigger the opening or closing of the trunk lid. Not until the ID transmitter is present and thus an authentication conducted is the moving part actuated by the motion pattern concurrently detected by the capacitance sensors. & col. 8 lines 53-60: An ID transmitter 21 is further indicated which communicates with the control unit 20 by wireless connection. The ID transmitter 21 provides conditional access authorization to authenticate a person and is read by the control unit 20. Actuation of the trunk lid 10 will not be triggered until the presence of such an ID transmitter 21 and the positive signal from both capacitance sensors 11 and 12.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sugiura to incorporate the teaching of when the controller receives the request for opening/closing of the vehicle door from the device other than the sensor in a state where the sensor determines that that opening/closing of the vehicle door is prohibited, the controller is configured to drive the actuator in response to the request once the sensor determines that opening/closing of the vehicle door is permitted of Van Gastel in order to prevent that the approach alone of a person to be enough to open a vehicle based on capacitance sensors (see at least Van Gastel, col. 6 lines 15-17).

As per claim 16 Sugiura discloses
wherein the sensor detects whether the object is within the movement path of the vehicle door by comparing capacitive variations in the plurality of the electrodes to a plurality of thresholds (see at least Sugiura, para. [0045]: Each of the first to fifth electrostatic sensors 101 to 105 contains sensor electrodes, and may be a passive electrostatic sensor that detects a change in electrostatic capacity between the sensor electrodes and the detection target (the user), or may be an active electrostatic sensor that generates an electric field between the sensor electrodes, and detects a change in electric field resulting from the detection target. Each of the first to fifth electrostatic sensors 101 to 105 has sensing regions 101a to 105 a, each of which is located in a predetermined range from the sensor electrodes. It is possible to adjust the sizes of the sensing regions 101a to 105 a by adjusting the areas of the respective sensor electrodes, based on a formula C=εS/d (C: electrostatic capacity, ε: permittivity, S: area of electrode, d: distance between electrodes). The first to fifth electrostatic sensors 101 to 105 can measure a distance between the detection target and each of the respective sensor electrodes. Since the first to fifth electrostatic sensors 101 to 105 can detect the detection target which is located in the vicinity of poles (portions in contact with the sensor electrodes) of the respective sensor electrodes, it is possible to relatively reduce detection errors, and to improve user-friendliness, [0048]-[0051], [0054], [0062]).

Claims 3, 5, & 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Sugiura, in view of Washeleski, in view of Van Gastel, further in view of US 10317251B2 (“Sterk”).
As per claim 3 Sugiura discloses
wherein the plurality of electrodes includes an upper electrode provided on a vehicle lower portion below the vehicle door and a lower electrode provided below the upper electrode in a gravitational direction (see at least Sugiura, para. [0045], [0050]: The second electrostatic sensor 102 is positioned above the first electrostatic sensor 101, and is installed in the rear bumper 111 similar to the first electrostatic sensor 101. The sensing region 102 a of the second electrostatic sensor 102 is oriented to the outside of the vehicle 1, and is positioned at a height at which the second electrostatic sensor 102 can detect the body of the user except for the foot portion. Here, “the body of the user” includes an object, for example, luggage of the user, by which the safety of the user can be affected when the vehicle door collides with the object.), and 
the sensor is configured to: 
determine that opening/closing of the vehicle door is permitted based upon non- proximity detection of the upper electrode (see at least Sugiura, para. [0050]: The second electrostatic sensor 102 is positioned above the first electrostatic sensor 101, and is installed in the rear bumper 111 similar to the first electrostatic sensor 101. The sensing region 102 a of the second electrostatic sensor 102 is oriented to the outside of the vehicle 1, and is positioned at a height at which the second electrostatic sensor 102 can detect the body of the user except for the foot portion. Here, “the body of the user” includes an object, for example, luggage of the user, by which the safety of the user can be affected when the vehicle door collides with the object. The second electrostatic sensor 102 is mainly used so as to confirm that the user 201 does not stand in an opening and closing trajectory 108 b (a trajectory which is drawn by an end of the back door 108 when the back door 108 is opened and closed) of the back door 108. That is, the fact that the user 201 is not detected by the second electrostatic sensor 102 indicates that the user 201 does not stand in the opening and closing trajectory 108 b of the back door 108, and thus the safety of the user 201 is ensured.). 
Sugiura does not explicitly disclose
determine that that the opening/closing operation of requesting opening/closing of the vehicle door by the user has been detected based upon proximity detection of both the upper electrode and the lower electrode, and

Sterk teaches
determine that that the opening/closing operation of requesting opening/closing of the vehicle door by the user has been detected based upon proximity detection of both the upper electrode and the lower electrode (see at least Sterk, col. 5 lines 10-44: A human body part--for example a leg 20 of a vehicle user according to FIG. 1--which is introduced into the respective detection space 10, 11, acts as a counter electrode for the respective sensor electrode 6, 8 owing to the electrical conductivity of the human body tissue and the grounding of the human body tissue with the underlying surface 21. Each of the sensor electrodes 6 and 8 therefore forms with the leg 20 an (electrical) capacitor whose capacitance changes in a characteristic way with the distance of the leg 20 from the respective sensor electrode 6, 8.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sugiura to incorporate the teaching of determine that that the opening/closing operation of requesting opening/closing of the vehicle door by the user has been detected based upon proximity detection of both the upper electrode and the lower electrode of Sterk in order to detect a door opening request of the vehicle user (see at least Sterk, col. 5 lines 20-21).
Van Gastel teaches
determine that opening/closing of the vehicle door is prohibited based upon the proximity detection of the upper electrode and non-proximity detection of the lower electrode (see at least Van Gastel, col. 8 lines 53-60: The logical AND element 22 effects an activation of the trunk lid 10 when at least the first capacitance sensor 11 and the second capacitance sensor 12 detect the presence of an object. If only one of the capacitance sensors 11 or 12 detect the presence of an object, for example a leg 17 or a foot 18, the control unit 20 will not actuate the trunk lid 10. The actuation of the trunk lid 10 will not be triggered until both capacitance sensors 11 and 12 detect the presence of an object.).    
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sugiura to incorporate the teaching of determine that opening/closing of the vehicle door is prohibited based upon the proximity detection of the upper electrode and non-proximity detection of the lower electrode of Van Gastel in order to prevent that the approach alone of a person to be enough to open a vehicle based on capacitance sensors (see at least Van Gastel, col. 6 lines 15-17).

As per claim 5 Sugiura discloses
wherein the plurality of electrodes includes an upper electrode provided on a vehicle lower portion below the vehicle door and a lower electrode provided below the upper electrode in a gravitational direction (see at least Sugiura, para. [0050]: The second electrostatic sensor 102 is positioned above the first electrostatic sensor 101, and is installed in the rear bumper 111 similar to the first electrostatic sensor 101. The sensing region 102 a of the second electrostatic sensor 102 is oriented to the outside of the vehicle 1, and is positioned at a height at which the second electrostatic sensor 102 can detect the body of the user except for the foot portion. Here, “the body of the user” includes an object, for example, luggage of the user, by which the safety of the user can be affected when the vehicle door collides with the object.), and 
the sensor is configured to: 
(see at least Sugiura, para. [0050]: The second electrostatic sensor 102 is positioned above the first electrostatic sensor 101, and is installed in the rear bumper 111 similar to the first electrostatic sensor 101. The sensing region 102 a of the second electrostatic sensor 102 is oriented to the outside of the vehicle 1, and is positioned at a height at which the second electrostatic sensor 102 can detect the body of the user except for the foot portion. Here, “the body of the user” includes an object, for example, luggage of the user, by which the safety of the user can be affected when the vehicle door collides with the object. The second electrostatic sensor 102 is mainly used so as to confirm that the user 201 does not stand in an opening and closing trajectory 108 b (a trajectory which is drawn by an end of the back door 108 when the back door 108 is opened and closed) of the back door 108. That is, the fact that the user 201 is not detected by the second electrostatic sensor 102 indicates that the user 201 does not stand in the opening and closing trajectory 108 b of the back door 108, and thus the safety of the user 201 is ensured.), 
Sugiura does not explicitly disclose
determine that that the opening/closing operation of requesting opening/closing of the vehicle door by the user has been detected based upon proximity detection of both the upper electrode and the lower electrode, and
determine that opening/closing of the vehicle door is prohibited based upon the proximity detection of the upper electrode and non-proximity detection of the lower electrode.
Sterk teaches
determine that that the opening/closing operation of requesting opening/closing of the vehicle door by the user has been detected based upon proximity detection of both the upper (see at least Sterk, col. 5 lines 10-44: A human body part--for example a leg 20 of a vehicle user according to FIG. 1--which is introduced into the respective detection space 10, 11, acts as a counter electrode for the respective sensor electrode 6, 8 owing to the electrical conductivity of the human body tissue and the grounding of the human body tissue with the underlying surface 21. Each of the sensor electrodes 6 and 8 therefore forms with the leg 20 an (electrical) capacitor whose capacitance changes in a characteristic way with the distance of the leg 20 from the respective sensor electrode 6, 8.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sugiura to incorporate the teaching of determine that that the opening/closing operation of requesting opening/closing of the vehicle door by the user has been detected based upon proximity detection of both the upper electrode and the lower electrode of Sterk in order to detect a door opening request of the vehicle user (see at least Sterk, col. 5 lines 20-21).
Van Gastel teaches
determine that opening/closing of the vehicle door is prohibited based upon the proximity detection of the upper electrode and non-proximity detection of the lower electrode (see at least Van Gastel, col. 8 lines 53-60: The logical AND element 22 effects an activation of the trunk lid 10 when at least the first capacitance sensor 11 and the second capacitance sensor 12 detect the presence of an object. If only one of the capacitance sensors 11 or 12 detect the presence of an object, for example a leg 17 or a foot 18, the control unit 20 will not actuate the trunk lid 10. The actuation of the trunk lid 10 will not be triggered until both capacitance sensors 11 and 12 detect the presence of an object.).    
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sugiura to incorporate the teaching of determine that opening/closing of the vehicle door is prohibited based upon the proximity detection of the upper electrode and non-proximity detection of the lower electrode of Van Gastel in order to prevent that the approach alone of a person to be enough to open a vehicle based on capacitance sensors (see at least Van Gastel, col. 6 lines 15-17).

As per claim 14 Sugiura discloses
wherein the plurality of electrodes includes an first electrode and a second electrode (see at least Sugiura, para. [0045], [0050]: The second electrostatic sensor 102 is positioned above the first electrostatic sensor 101, and is installed in the rear bumper 111 similar to the first electrostatic sensor 101. The sensing region 102 a of the second electrostatic sensor 102 is oriented to the outside of the vehicle 1, and is positioned at a height at which the second electrostatic sensor 102 can detect the body of the user except for the foot portion. Here, “the body of the user” includes an object, for example, luggage of the user, by which the safety of the user can be affected when the vehicle door collides with the object.), and 
the sensor is configured to: 
determine that opening/closing of the vehicle door is permitted based upon non- proximity detection of the first electrode (see at least Sugiura, para. [0050]: The second electrostatic sensor 102 is positioned above the first electrostatic sensor 101, and is installed in the rear bumper 111 similar to the first electrostatic sensor 101. The sensing region 102 a of the second electrostatic sensor 102 is oriented to the outside of the vehicle 1, and is positioned at a height at which the second electrostatic sensor 102 can detect the body of the user except for the foot portion. Here, “the body of the user” includes an object, for example, luggage of the user, by which the safety of the user can be affected when the vehicle door collides with the object. The second electrostatic sensor 102 is mainly used so as to confirm that the user 201 does not stand in an opening and closing trajectory 108 b (a trajectory which is drawn by an end of the back door 108 when the back door 108 is opened and closed) of the back door 108. That is, the fact that the user 201 is not detected by the second electrostatic sensor 102 indicates that the user 201 does not stand in the opening and closing trajectory 108 b of the back door 108, and thus the safety of the user 201 is ensured.), 
Sugiura does not explicitly disclose
determine that that the opening/closing operation of requesting opening/closing of the vehicle door by the user has been detected based upon proximity detection of both the first electrode and the second electrode, and
determine that opening/closing of the vehicle door is prohibited based upon the proximity detection of the first electrode and non-proximity detection of the second electrode.
Sterk teaches
determine that that the opening/closing operation of requesting opening/closing of the vehicle door by the user has been detected based upon proximity detection of both the first electrode and the second electrode (see at least Sterk, col. 5 lines 10-44: A human body part--for example a leg 20 of a vehicle user according to FIG. 1--which is introduced into the respective detection space 10, 11, acts as a counter electrode for the respective sensor electrode 6, 8 owing to the electrical conductivity of the human body tissue and the grounding of the human body tissue with the underlying surface 21. Each of the sensor electrodes 6 and 8 therefore forms with the leg 20 an (electrical) capacitor whose capacitance changes in a characteristic way with the distance of the leg 20 from the respective sensor electrode 6, 8.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sugiura to incorporate the teaching of determine that that the opening/closing operation of requesting opening/closing of the vehicle door by the user has been detected based upon proximity detection of both the first electrode and the second electrode of Sterk in order to detect a door opening request of the vehicle user (see at least Sterk, col. 5 lines 20-21).
Van Gastel teaches
determine that opening/closing of the vehicle door is prohibited based upon the proximity detection of the first electrode and non-proximity detection of the second electrode (see at least Van Gastel, col. 8 lines 53-60: The logical AND element 22 effects an activation of the trunk lid 10 when at least the first capacitance sensor 11 and the second capacitance sensor 12 detect the presence of an object. If only one of the capacitance sensors 11 or 12 detect the presence of an object, for example a leg 17 or a foot 18, the control unit 20 will not actuate the trunk lid 10. The actuation of the trunk lid 10 will not be triggered until both capacitance sensors 11 and 12 detect the presence of an object.).    
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sugiura to incorporate the teaching of determine that opening/closing of the vehicle door is prohibited based upon the proximity detection of the first electrode and non-proximity detection of the second electrode of Van Gastel in order to prevent that the approach alone of a person to be enough to open a vehicle based on capacitance sensors (see at least Van Gastel, col. 6 lines 15-17).

As per claim 15 Sugiura discloses
wherein the plurality of electrodes includes an first electrode and a second electrode (see at least Sugiura, para. [0050]: The second electrostatic sensor 102 is positioned above the first electrostatic sensor 101, and is installed in the rear bumper 111 similar to the first electrostatic sensor 101. The sensing region 102 a of the second electrostatic sensor 102 is oriented to the outside of the vehicle 1, and is positioned at a height at which the second electrostatic sensor 102 can detect the body of the user except for the foot portion. Here, “the body of the user” includes an object, for example, luggage of the user, by which the safety of the user can be affected when the vehicle door collides with the object.), and 
the sensor is configured to: 
determine that opening/closing of the vehicle door is permitted based upon non- proximity detection of the first electrode (see at least Sugiura, para. [0050]: The second electrostatic sensor 102 is positioned above the first electrostatic sensor 101, and is installed in the rear bumper 111 similar to the first electrostatic sensor 101. The sensing region 102 a of the second electrostatic sensor 102 is oriented to the outside of the vehicle 1, and is positioned at a height at which the second electrostatic sensor 102 can detect the body of the user except for the foot portion. Here, “the body of the user” includes an object, for example, luggage of the user, by which the safety of the user can be affected when the vehicle door collides with the object. The second electrostatic sensor 102 is mainly used so as to confirm that the user 201 does not stand in an opening and closing trajectory 108 b (a trajectory which is drawn by an end of the back door 108 when the back door 108 is opened and closed) of the back door 108. That is, the fact that the user 201 is not detected by the second electrostatic sensor 102 indicates that the user 201 does not stand in the opening and closing trajectory 108 b of the back door 108, and thus the safety of the user 201 is ensured.), 
Sugiura does not explicitly disclose
determine that that the opening/closing operation of requesting opening/closing of the vehicle door by the user has been detected based upon proximity detection of both the first electrode and the second electrode, and
determine that opening/closing of the vehicle door is prohibited based upon the proximity detection of the first electrode and non-proximity detection of the second electrode.
Sterk teaches
determine that that the opening/closing operation of requesting opening/closing of the vehicle door by the user has been detected based upon proximity detection of both the first electrode and the second electrode (see at least Sterk, col. 5 lines 10-44: A human body part--for example a leg 20 of a vehicle user according to FIG. 1--which is introduced into the respective detection space 10, 11, acts as a counter electrode for the respective sensor electrode 6, 8 owing to the electrical conductivity of the human body tissue and the grounding of the human body tissue with the underlying surface 21. Each of the sensor electrodes 6 and 8 therefore forms with the leg 20 an (electrical) capacitor whose capacitance changes in a characteristic way with the distance of the leg 20 from the respective sensor electrode 6, 8.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sugiura to incorporate the teaching of determine that that the opening/closing operation of requesting opening/closing of the vehicle door by the user has been detected based upon proximity detection of both the first electrode and the second 
Van Gastel teaches
determine that opening/closing of the vehicle door is prohibited based upon the proximity detection of the first electrode and non-proximity detection of the second electrode (see at least Van Gastel, col. 8 lines 53-60: The logical AND element 22 effects an activation of the trunk lid 10 when at least the first capacitance sensor 11 and the second capacitance sensor 12 detect the presence of an object. If only one of the capacitance sensors 11 or 12 detect the presence of an object, for example a leg 17 or a foot 18, the control unit 20 will not actuate the trunk lid 10. The actuation of the trunk lid 10 will not be triggered until both capacitance sensors 11 and 12 detect the presence of an object.).    
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sugiura to incorporate the teaching of determine that opening/closing of the vehicle door is prohibited based upon the proximity detection of the first electrode and non-proximity detection of the second electrode of Van Gastel in order to prevent that the approach alone of a person to be enough to open a vehicle based on capacitance sensors (see at least Van Gastel, col. 6 lines 15-17).

Claims 6, & 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Sugiura, in view of Washeleski, in view of Van Gastel, further in view of US 2004/0262945A1 (“Suzuki”).
As per claim 6 Sugiura does not explicitly disclose

Suzuki teaches
wherein the request for opening/closing of the vehicle door is received from a door opening/closing switch provided in a driver's seat (see at least Suzuki, para. [0055]: the power transmission mechanism 60, which electrically opens and closes the sliding door 4 using the sliding motor 61, and the release actuator 19, which releases the lock of the sliding door 4, are electrically connected to the controller 10 for controlling the sliding door 4 as shown in FIG. 13. A switch group 16 installed at the front side of a driver's seat is connected to the controller 10 and signals from the switch group 16 go to the controller 10. Signals from the switch group 16 including a brake switch 33 which turns on and off by manipulation of the brake pedal, a PKB switch 34 which detects the parking brake (PKB) state of the vehicle, a shift switch 35 which detects the state of the transmission and an operating switch 31 which is operated at an opened or closed side when request for electromotive driving of the sliding door 4 is made).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sugiura to incorporate the teaching of the request for opening/closing of the vehicle door is received from a door opening/closing switch provided in a driver's seat of Suzuki in order to operate only the vehicle door that is need to operate (see at least Suzuki, para. [0072]).

As per claim 8 Sugiura discloses
A system comprising: 
(see at least Sugiura, para. [0047]: The control device 107 is a computer including an arithmetic calculation unit and a storage region, and contains an authentication unit 107a; a conversion unit 107b; a control unit 107c; and an image memory 107d. The control device 107 processes signals from the first to fifth electrostatic sensors 101 to 105, the sixth sensor 106, and an ID key 202. The control device 107 outputs control signals to a back door (BD) drive device 108a, a sliding door (SD) drive device 109a, and a beam and sound generation device 110 based on the processed results. The BD drive device 108a and the sliding door drive device 109a are equivalent to door drive devices. The BD drive device 108 a performs an opening drive or a closing drive on a back door 108 of the vehicle 1 based on the drive signal from the control device 107, and the SD drive device 109 a performs an opening drive or a closing drive on a sliding door 109 of the vehicle 1 based on the drive signal from the control device 107.): 
detect, based upon a detection pattern of capacitance of the plurality of electrodes, whether an object is within a movement path of the vehicle door (see at least Sugiura, para. [0050]: The second electrostatic sensor 102 is positioned above the first electrostatic sensor 101, and is installed in the rear bumper 111 similar to the first electrostatic sensor 101. The sensing region 102 a of the second electrostatic sensor 102 is oriented to the outside of the vehicle 1, and is positioned at a height at which the second electrostatic sensor 102 can detect the body of the user except for the foot portion. Here, “the body of the user” includes an object, for example, luggage of the user, by which the safety of the user can be affected when the vehicle door collides with the object. The second electrostatic sensor 102 is mainly used so as to confirm that the user 201 does not stand in an opening and closing trajectory 108b (a trajectory which is drawn by an end of the back door 108 when the back door 108 is opened and closed) of the back door 108. That is, the fact that the user 201 is not detected by the second electrostatic sensor 102 indicates that the user 201 does not stand in the opening and closing trajectory 108 b of the back door 108, and thus the safety of the user 201 is ensured.),
determine, that opening/closing of the vehicle door is permitted in a case that the object is not detected within the movement path of the vehicle door, (see at least Sugiura, para. [0050]: The second electrostatic sensor 102 is positioned above the first electrostatic sensor 101, and is installed in the rear bumper 111 similar to the first electrostatic sensor 101. The sensing region 102 a of the second electrostatic sensor 102 is oriented to the outside of the vehicle 1, and is positioned at a height at which the second electrostatic sensor 102 can detect the body of the user except for the foot portion. Here, “the body of the user” includes an object, for example, luggage of the user, by which the safety of the user can be affected when the vehicle door collides with the object. The second electrostatic sensor 102 is mainly used so as to confirm that the user 201 does not stand in an opening and closing trajectory 108b (a trajectory which is drawn by an end of the back door 108 when the back door 108 is opened and closed) of the back door 108. That is, the fact that the user 201 is not detected by the second electrostatic sensor 102 indicates that the user 201 does not stand in the opening and closing trajectory 108 b of the back door 108, and thus the safety of the user 201 is ensured.), 
determine that opening/closing of the vehicle door is prohibited in a case that the object is detected within the movement path of the vehicle door (see at least Sugiura, para. [0062]: Step S408: when the user 201 is detected by the second electrostatic sensor 102, the control unit 107 c outputs a drive stop signal to the BD drive apparatus 108 a. The BD drive apparatus 108 a stops the opening drive of the back door 108 based on the drive stop signal, and the operation of the vehicle door opening and closing apparatus 100 ends.), and 
detect, based upon the detection pattern of capacitance of the plurality of electrodes, an opening/closing operation of requesting opening/closing of the vehicle door by a user (see at least Sugiura, para. [0054]: When the user 201 puts the foot portion 201 a in the sensing region 101a of the first electrostatic sensor 101, the first electrostatic sensor 101 detects the foot portion 201a, and outputs a detection signal to the conversion unit 107b. At this time, a detecting operation of the first electrostatic sensor 101 may start (be triggered), when the user 201 puts the foot portion 201a in the sensing region 101a for a few seconds, or the user 201 puts the foot portion 201a in and out of the sensing region 101a in multiple times. In this manner, it becomes apparently determined that the user 201 has an intention of opening or closing the door. The control unit 107c processes the detection signal converted by the conversion unit 107b, and outputs a drive signal for an opening drive or a closing drive to the BD drive apparatus 108a. The BD drive apparatus 108 a performs an opening drive or a closing drive on the back door 108 based on the drive signal.); 
a controller configured to: 
drive the actuator when the sensor determines that the opening/closing operation of requesting opening/closing of the vehicle door by the user has been detected (see at least Sugiura, para. [0054]: When the user 201 puts the foot portion 201 a in the sensing region 101a of the first electrostatic sensor 101, the first electrostatic sensor 101 detects the foot portion 201a, and outputs a detection signal to the conversion unit 107b. At this time, a detecting operation of the first electrostatic sensor 101 may start (be triggered), when the user 201 puts the foot portion 201a in the sensing region 101a for a few seconds, or the user 201 puts the foot portion 201a in and out of the sensing region 101a in multiple times. In this manner, it becomes apparently determined that the user 201 has an intention of opening or closing the door. The control unit 107c processes the detection signal converted by the conversion unit 107b, and outputs a drive signal for an opening drive or a closing drive to the BD drive apparatus 108a. The BD drive apparatus 108a performs an opening drive or a closing drive on the back door 108 based on the drive signal.).
However Sugiura does not explicitly disclose
the detection pattern including a capacitance peak having a predetermined maximum value and predetermined rates of increase and decrease to and from the peak,
a first door opening/closing switch provided in a driver's seat; 
a second door opening/closing switch provided on an electronic key; and 
drive the actuator when a request for opening/closing of the vehicle door is received from one of the first and second door opening/closing switches and the sensor determines that opening/closing of the vehicle door is permitted, and 
not drive the actuator when the request for opening/closing of the vehicle door is received from one of the first and second door opening/closing switches and the sensor determines that opening/closing of the vehicle door is prohibited.
Washeleski teaches
the detection pattern including a capacitance peak having a predetermined maximum value and predetermined rates of increase and decrease to and from the peak (see at least Washeleski, Figs. 27-32, para. [0140]: Typically, the input sensing and sensor capacitance values are controlled (i.e., matched). para. [0144-0146]: The profile uses signal amplitude, time, and speed to discern gesture or movement. The measured profile is compared to a predefined profile to determine a type of detected movement. FIGS. 27, 28, and 29 illustrate example profiles indicative of when a desired action (such as door opening) is requested by a user. When the rate and amplitude are within an acceptable range of those of at least one predefined profile, the user request is acknowledged. The duration of the peak of sensor signal 240A can be set for a maximum time. When sensor signal 240A falls back to its original starting point the downward slope time is created. The acceptable amplitudes and duration can be predefined or set by a user. The controller will also change the values of the upward slope, downward slope, and thresholds 240B, 240C, and 240D in response to slight changes to a user's gesture profile. A slight change is defined as a slope or threshold value that is not beyond a percent of error from the saved gesture profile. & para. [0148]: As a person gestures near a sensor 24, approaches or retracts from a sensor(s) 24, the movement creates a profile amplitude, slope and rate which the controller interprets to allow operation or prevent inadvertent activation. Such inadvertent activation is prevented when a person is simply passing by sensor 24, for example. The sensor signals 240A shown in FIGS. 30, 31, and 32 are examples in which inadvertent activation is prevented as these sensor signals are outside of a predetermined authorized profile. FIG. 30 illustrates a large spike in sensor signal 240A with an upward and downward slope much larger than the predetermined authorized profile. The profile of FIG. 30 may be caused by rain or an individual bumping into the vehicle near the sensor. FIG. 31 illustrates a sensor signal 240A without a distinct upward slope or downward slope, which is caused by noise. ),
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sugiura to incorporate the teaching of the detection pattern including a capacitance peak having a predetermined maximum value and predetermined rates of increase and decrease to and from the peak of Washeleski in order to 
Van Gastel teaches
a second door opening/closing switch provided on an electronic key (see at least Van Gastel, col. 8 lines 53-60: An ID transmitter 21 is further indicated which communicates with the control unit 20 by wireless connection. The ID transmitter 21 provides conditional access authorization to authenticate a person and is read by the control unit 20. Actuation of the trunk lid 10 will not be triggered until the presence of such an ID transmitter 21 and the positive signal from both capacitance sensors 11 and 12.); and 
drive the actuator when a request for opening/closing of the vehicle door is received from one of the first and second door opening/closing switches and the sensor determines that opening/closing of the vehicle door is permitted (see at least Van Gastel, col. 5 lines 33-55: To operate the device according to the invention, it can further be provided that an ID transmitter be operatively connected to the control unit, preferably by means of a wireless communication link. Such ID transmitters are also known as conditional access systems for vehicle users and are frequently called "Keyless Go systems." When the vehicle user has such an ID transmitter, it is recognized by a transceiver within the vehicle thereby authenticating the user of the vehicle so that he can for example open the vehicle or turn it on. Such an ID transmitter can furthermore be configured to communicate with the control unit component of the inventive device. In accordance with the invention, the control unit can be further improved such that the moving part is not actuated until the control unit detects the presence of an ID transmitter. For example, if the person with the ID transmitter is not in the area of the vehicle, while the capacitance sensors can detect the motion pattern of a person within the vehicle's detection area, the control unit will not trigger the opening or closing of the trunk lid. Not until the ID transmitter is present and thus an authentication conducted is the moving part actuated by the motion pattern concurrently detected by the capacitance sensors. & col. 8 lines 53-60: An ID transmitter 21 is further indicated which communicates with the control unit 20 by wireless connection. The ID transmitter 21 provides conditional access authorization to authenticate a person and is read by the control unit 20. Actuation of the trunk lid 10 will not be triggered until the presence of such an ID transmitter 21 and the positive signal from both capacitance sensors 11 and 12.), and 
not drive the actuator when the request for opening/closing of the vehicle door is received from one of the first and second door opening/closing switches and the sensor determines that opening/closing of the vehicle door is prohibited (see at least Van Gastel, col. 5 lines 33-55: To operate the device according to the invention, it can further be provided that an ID transmitter be operatively connected to the control unit, preferably by means of a wireless communication link. Such ID transmitters are also known as conditional access systems for vehicle users and are frequently called "Keyless Go systems." When the vehicle user has such an ID transmitter, it is recognized by a transceiver within the vehicle thereby authenticating the user of the vehicle so that he can for example open the vehicle or turn it on. Such an ID transmitter can furthermore be configured to communicate with the control unit component of the inventive device. In accordance with the invention, the control unit can be further improved such that the moving part is not actuated until the control unit detects the presence of an ID transmitter. For example, if the person with the ID transmitter is not in the area of the vehicle, while the capacitance sensors can detect the motion pattern of a person within the vehicle's detection area, the control unit will not trigger the opening or closing of the trunk lid. Not until the ID transmitter is present and thus an authentication conducted is the moving part actuated by the motion pattern concurrently detected by the capacitance sensors. & col. 8 lines 53-60: An ID transmitter 21 is further indicated which communicates with the control unit 20 by wireless connection. The ID transmitter 21 provides conditional access authorization to authenticate a person and is read by the control unit 20. Actuation of the trunk lid 10 will not be triggered until the presence of such an ID transmitter 21 and the positive signal from both capacitance sensors 11 and 12.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sugiura to incorporate the teaching of drive the actuator when a request for opening/closing of the door is received from a device other than the sensor and the sensor determines that opening/closing of the door is permitted, and not drive the actuator when the request for opening/closing of the door is received from the device other than the sensor and the sensor determines that opening/closing of the door is prohibited of Van Gastel in order to prevent that the approach alone of a person to be enough to open a vehicle based on capacitance sensors (see at least Van Gastel, col. 6 lines 15-17).
Suzuki teaches
a first door opening/closing switch provided in a driver's seat (see at least Suzuki, para. [0055]: the power transmission mechanism 60, which electrically opens and closes the sliding door 4 using the sliding motor 61, and the release actuator 19, which releases the lock of the sliding door 4, are electrically connected to the controller 10 for controlling the sliding door 4 as shown in FIG. 13. A switch group 16 installed at the front side of a driver's seat is connected to the controller 10 and signals from the switch group 16 go to the controller 10. Signals from the switch group 16 including a brake switch 33 which turns on and off by manipulation of the brake pedal, a PKB switch 34 which detects the parking brake (PKB) state of the vehicle, a shift switch 35 which detects the state of the transmission and an operating switch 31 which is operated at an opened or closed side when request for electromotive driving of the sliding door 4 is made).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sugiura to incorporate the teaching of a first door opening/closing switch provided in a driver's seat of Suzuki in order to operate only the vehicle door that is need to operate (see at least Suzuki, para. [0072]).

As per claim 9 Sugiura does not explicitly disclose
wherein, when the controller receives the request for opening/closing of the vehicle door from the one of the first and second door opening/closing switches in a state where the sensor determines that that opening/closing of the vehicle door is prohibited, the controller is configured to drive the actuator in response to the request once the sensor determines that opening/closing of the vehicle door is permitted.
Van Gastel teaches
wherein, when the controller receives the request for opening/closing of the vehicle door from the one of the first and second door opening/closing switches in a state where the sensor determines that that opening/closing of the vehicle door is prohibited, the controller is configured to drive the actuator in response to the request once the sensor determines that opening/closing of the vehicle door is permitted (see at least Van Gastel, col. 5 lines 33-55: To operate the device according to the invention, it can further be provided that an ID transmitter be operatively connected to the control unit, preferably by means of a wireless communication link. Such ID transmitters are also known as conditional access systems for vehicle users and are frequently called "Keyless Go systems." When the vehicle user has such an ID transmitter, it is recognized by a transceiver within the vehicle thereby authenticating the user of the vehicle so that he can for example open the vehicle or turn it on. Such an ID transmitter can furthermore be configured to communicate with the control unit component of the inventive device. In accordance with the invention, the control unit can be further improved such that the moving part is not actuated until the control unit detects the presence of an ID transmitter. For example, if the person with the ID transmitter is not in the area of the vehicle, while the capacitance sensors can detect the motion pattern of a person within the vehicle's detection area, the control unit will not trigger the opening or closing of the trunk lid. Not until the ID transmitter is present and thus an authentication conducted is the moving part actuated by the motion pattern concurrently detected by the capacitance sensors. & col. 8 lines 53-60: An ID transmitter 21 is further indicated which communicates with the control unit 20 by wireless connection. The ID transmitter 21 provides conditional access authorization to authenticate a person and is read by the control unit 20. Actuation of the trunk lid 10 will not be triggered until the presence of such an ID transmitter 21 and the positive signal from both capacitance sensors 11 and 12.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sugiura to incorporate the teaching of when the controller receives the request for opening/closing of the vehicle door from the one of the first and second door opening/closing switches in a state where the sensor determines that that opening/closing of the vehicle door is prohibited, the controller is configured to drive the actuator in response to the request once the sensor determines that opening/closing of the vehicle door is permitted of Van Gastel in order to prevent that the approach alone of a person to be enough to open a vehicle based on capacitance sensors (see at least Van Gastel, col. 6 lines 15-17).

Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Sugiura, in view of Washeleski, in view of Van Gastel, in view of Suzuki, further in view of Sterk.
As per claim 10 Sugiura discloses
wherein the plurality of electrodes includes an upper electrode provided on a vehicle lower portion below the vehicle door and a lower electrode provided below the upper electrode in a gravitational direction (see at least Sugiura, para. [0045], [0050]: The second electrostatic sensor 102 is positioned above the first electrostatic sensor 101, and is installed in the rear bumper 111 similar to the first electrostatic sensor 101. The sensing region 102 a of the second electrostatic sensor 102 is oriented to the outside of the vehicle 1, and is positioned at a height at which the second electrostatic sensor 102 can detect the body of the user except for the foot portion. Here, “the body of the user” includes an object, for example, luggage of the user, by which the safety of the user can be affected when the vehicle door collides with the object.), and 
the sensor is configured to: 
determine that opening/closing of the vehicle door is permitted based upon non- proximity detection of the upper electrode (see at least Sugiura, para. [0050]: The second electrostatic sensor 102 is positioned above the first electrostatic sensor 101, and is installed in the rear bumper 111 similar to the first electrostatic sensor 101. The sensing region 102a of the second electrostatic sensor 102 is oriented to the outside of the vehicle 1, and is positioned at a height at which the second electrostatic sensor 102 can detect the body of the user except for the foot portion. Here, “the body of the user” includes an object, for example, luggage of the user, by which the safety of the user can be affected when the vehicle door collides with the object. The second electrostatic sensor 102 is mainly used so as to confirm that the user 201 does not stand in an opening and closing trajectory 108b (a trajectory which is drawn by an end of the back door 108 when the back door 108 is opened and closed) of the back door 108. That is, the fact that the user 201 is not detected by the second electrostatic sensor 102 indicates that the user 201 does not stand in the opening and closing trajectory 108b of the back door 108, and thus the safety of the user 201 is ensured.), 
Sugiura does not explicitly disclose
determine that that the opening/closing operation of requesting opening/closing of the vehicle door by the user has been detected based upon proximity detection of both the upper electrode and the lower electrode, and
determine that opening/closing of the vehicle door is prohibited based upon the proximity detection of the upper electrode and non-proximity detection of the lower electrode.
Sterk teaches
determine that that the opening/closing operation of requesting opening/closing of the vehicle door by the user has been detected based upon proximity detection of both the upper electrode and the lower electrode (see at least Sterk, col. 5 lines 10-44: A human body part--for example a leg 20 of a vehicle user according to FIG. 1--which is introduced into the respective detection space 10, 11, acts as a counter electrode for the respective sensor electrode 6, 8 owing to the electrical conductivity of the human body tissue and the grounding of the human body tissue with the underlying surface 21. Each of the sensor electrodes 6 and 8 therefore forms with the leg 20 an (electrical) capacitor whose capacitance changes in a characteristic way with the distance of the leg 20 from the respective sensor electrode 6, 8.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sugiura to incorporate the teaching of determine 
Van Gastel teaches
determine that opening/closing of the vehicle door is prohibited based upon the proximity detection of the upper electrode and non-proximity detection of the lower electrode (see at least Van Gastel, col. 8 lines 53-60: The logical AND element 22 effects an activation of the trunk lid 10 when at least the first capacitance sensor 11 and the second capacitance sensor 12 detect the presence of an object. If only one of the capacitance sensors 11 or 12 detect the presence of an object, for example a leg 17 or a foot 18, the control unit 20 will not actuate the trunk lid 10. The actuation of the trunk lid 10 will not be triggered until both capacitance sensors 11 and 12 detect the presence of an object.).    
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sugiura to incorporate the teaching of determine that opening/closing of the vehicle door is prohibited based upon the proximity detection of the upper electrode and non-proximity detection of the lower electrode of Van Gastel in order to prevent that the approach alone of a person to be enough to open a vehicle based on capacitance sensors (see at least Van Gastel, col. 6 lines 15-17).

As per claim 11 Sugiura discloses
wherein the plurality of electrodes includes an upper electrode provided on a vehicle lower portion below the vehicle door and a lower electrode provided below the upper electrode (see at least Sugiura, para. [0045], [0050]: The second electrostatic sensor 102 is positioned above the first electrostatic sensor 101, and is installed in the rear bumper 111 similar to the first electrostatic sensor 101. The sensing region 102 a of the second electrostatic sensor 102 is oriented to the outside of the vehicle 1, and is positioned at a height at which the second electrostatic sensor 102 can detect the body of the user except for the foot portion. Here, “the body of the user” includes an object, for example, luggage of the user, by which the safety of the user can be affected when the vehicle door collides with the object.), and 
the sensor is configured to: 
determine that opening/closing of the vehicle door is permitted based upon non- proximity detection of the upper electrode (see at least Sugiura, para. [0050]: The second electrostatic sensor 102 is positioned above the first electrostatic sensor 101, and is installed in the rear bumper 111 similar to the first electrostatic sensor 101. The sensing region 102 a of the second electrostatic sensor 102 is oriented to the outside of the vehicle 1, and is positioned at a height at which the second electrostatic sensor 102 can detect the body of the user except for the foot portion. Here, “the body of the user” includes an object, for example, luggage of the user, by which the safety of the user can be affected when the vehicle door collides with the object. The second electrostatic sensor 102 is mainly used so as to confirm that the user 201 does not stand in an opening and closing trajectory 108 b (a trajectory which is drawn by an end of the back door 108 when the back door 108 is opened and closed) of the back door 108. That is, the fact that the user 201 is not detected by the second electrostatic sensor 102 indicates that the user 201 does not stand in the opening and closing trajectory 108 b of the back door 108, and thus the safety of the user 201 is ensured.), 
Sugiura does not explicitly disclose

determine that opening/closing of the vehicle door is prohibited based upon the proximity detection of the upper electrode and non-proximity detection of the lower electrode.
Sterk teaches
determine that that the opening/closing operation of requesting opening/closing of the vehicle door by the user has been detected based upon proximity detection of both the upper electrode and the lower electrode (see at least Sterk, col. 5 lines 10-44: A human body part--for example a leg 20 of a vehicle user according to FIG. 1--which is introduced into the respective detection space 10, 11, acts as a counter electrode for the respective sensor electrode 6, 8 owing to the electrical conductivity of the human body tissue and the grounding of the human body tissue with the underlying surface 21. Each of the sensor electrodes 6 and 8 therefore forms with the leg 20 an (electrical) capacitor whose capacitance changes in a characteristic way with the distance of the leg 20 from the respective sensor electrode 6, 8.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sugiura to incorporate the teaching of determine that that the opening/closing operation of requesting opening/closing of the vehicle door by the user has been detected based upon proximity detection of both the upper electrode and the lower electrode of Sterk in order to detect a door opening request of the vehicle user (see at least Sterk, col. 5 lines 20-21).
Van Gastel teaches
(see at least Van Gastel, col. 8 lines 53-60: The logical AND element 22 effects an activation of the trunk lid 10 when at least the first capacitance sensor 11 and the second capacitance sensor 12 detect the presence of an object. If only one of the capacitance sensors 11 or 12 detect the presence of an object, for example a leg 17 or a foot 18, the control unit 20 will not actuate the trunk lid 10. The actuation of the trunk lid 10 will not be triggered until both capacitance sensors 11 and 12 detect the presence of an object.).    
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sugiura to incorporate the teaching of determine that opening/closing of the vehicle door is prohibited based upon the proximity detection of the upper electrode and non-proximity detection of the lower electrode of Van Gastel in order to prevent that the approach alone of a person to be enough to open a vehicle based on capacitance sensors (see at least Van Gastel, col. 6 lines 15-17).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED ABDO ALGEHAIM whose telephone number is (571)272-3628.  The examiner can normally be reached on Monday-Friday 8-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fadey Jabr can be reached on 571-272-1516.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/M.A.A./Examiner, Art Unit 3668                                                                                                                                                                                                        /Fadey S. Jabr/Supervisory Patent Examiner, Art Unit 3668